IN THE SUPREME COURT OF THE STATE OF NEVADA


                JASMINE BROOKS,                                      No. 67794
                Appellant,
                vs.
                MARY KATHRYN MEJIA; AND JANET                               FILED
                OHLINGER MEJIA,
                                                                            JAN 1 4 2016
                Respondents.
                                                                         TRACE K. LINDEMAN
                                                                       CLERKS S PREME COURT
                                                                       BY   •• •
                                                                            DEPUTY CLERK
                                          ORDER OF AFFIRMANCE
                           This is an appeal from a district court order granting a claim
                of exemption from judgment execution. Eighth Judicial District Court,
                Clark County; Kathleen E. Delaney, Judge.
                           Appellant argues that the district court erred by granting
                respondent Janet Ohlinger Mejia's claim for third-party exemption
                because Janet failed to present admissible evidence rebutting the
                presumption that funds in the joint bank account were her sole property,
                not belonging to the judgment debtor Mary Kathryn Mejia, and thus not
                subject to garnishment.
                           Having considered the parties' arguments and the record, we
                perceive no abuse of discretion in the district court's consideration and
                evaluation of evidence presented to trace the funds in the bank accounts.
                M.C. Multi-Family Dev., L.L.C. u. Crestdale Assocs., LTD., 124 Nev. 901,
                913, 193 P.3d 536, 544 (2008) (providing that decisions to admit or exclude
                evidence will not be disturbed absent a showing of palpable abuse of
                discretion). That evidence supports the district court's conclusion that
                Janet demonstrated that the funds in the bank account belonged to her
                alone as the sole beneficiary of her husband's life insurance policies and
                retirement plans. Brooksby v. Nev. State Bank,   129 Nev., Adv. Op. 82, 312

SUPREME COURT
      OF
    NEVADA

(0) 1947A •
                                                                                       to -0125
                    P.3d 501, 502 (2013) (recognizing that "[o]nly property owned by the
                    judgment debtor is subject to garnishment, and questions regarding title
                    to that property as between the judgment creditor and a third party are
                    properly determined by the court having jurisdiction under NRS 31.070");
                    see NRS 21.090(1)(k) (allowing life insurance exemption); NRS 21.112(10)
                    (providing that a non-debtor may make a claim of exemption to have
                    property released). In so concluding, the court found and the record
                    supports that the premiums for the policies and payments to the plan were
                    paid by sources other than Mary, and that the funds in the bank accounts
                    were traceable to the life insurance and retirement plan checks made
                    payable to and deposited by Janet alone. Brooksby, 129 Nev., Adv. Op. 82,
                    312 P.3d at 503 (noting that a non-debtor who holds a joint bank account
                    with a debtor may rebut the presumption that the funds in the joint bank
                    account are subject to a judgment creditor's writ of garnishment, and
                    recognizing that the judgment creditor is not entitled to joint bank account
                    funds that truly belong to the non-debtor account holder);            In re
                    Christensen, 122 Nev. 1309, 1323, 149 P.3d 40, 49 (2006) (explaining that
                    exempt funds commingled with nonexempt funds retain the exempt status
                    "so long as tracing is possible"). Therefore, we
                                  ORDER the judgment of the district court AFFIRMED.'


                                                  /            frewin
                                              Hardesty


                                                                         Piekuri
                    Saitta                                       Pickering

                             'Respondents' request for NRAP 38 sanctions is denied.

SUPREME COURT
      OF
    NEVADA
                                                           2
01 194M    .(gRo.
                   cc: Hon. Kathleen E. Delaney, District Judge
                        Lansford W. Levitt, Settlement Judge
                        Mazur & Brooks, A PLC
                        Law Offices of Karl Andersen
                        Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                     3
(0) I 947A    ea